Citation Nr: 0611835	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  05-16 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residual 
weakness of the left trapezius muscle, status post excision 
of an osteochondroma of the left humerus, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for plantar warts, 
currently evaluated as noncompensably disabling.

3.  Entitlement to service connection for arthritis of the 
left ankle.

4.  Entitlement to service connection for degenerative joint 
disease of the hips.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left shoulder dislocation, and if so, 
whether service connection is warranted for this disability.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.

7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and June 2004 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

In the April 2002 decision, the RO denied the veteran's claim 
for an increased rating for the service-connected residual 
weakness of the left trapezius muscle, status post excision 
of an osteochondroma of the left humerus.  The veteran 
perfected an appeal as to that claim.  In a May 2003 rating 
action, the RO increased the rating to the current level of 
30 percent and erroneously stated that its action constituted 
a complete award of the benefit sought on appeal.  As a 30 
percent rating does not constitute the maximum schedular 
rating and because the veteran has not withdrawn his appeal 
of that issue, the issue of entitlement to a rating in excess 
of 30 percent for residual weakness of the left trapezius 
muscle, status post excision of an osteochondroma of the left 
humerus remains pending.  See AB v. Brown, 6 Vet. App. 35 
(1993); see also 38 C.F.R. § 4.73, Diagnostic Code 5301 
(2005) [criteria for rating muscle injuries].  

In April 2006, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's 
financial hardship situation.  38 C.F.R. § 20.900(c).

The issue of entitlement to an increased evaluation for 
residual weakness of the left trapezius muscle, status post 
excision of an osteochondroma of the left humerus, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's plantar warts are currently manifested by a 
callus, tenderness, and pain.

2.  The veteran has not at any point during or subsequent to 
service been diagnosed with arthritis of the left ankle. 

3.  Degenerative joint disease of the hip was first diagnosed 
many years after service; no evidence has been presented 
linking the veteran's hip degenerative joint disease to 
service.

4.  In a decision dated November 1978, the RO denied the 
veteran's claim for a left shoulder dislocation.  The 
appellant did not appeal this determination.

5.  The evidence added to the record since the November 1978 
RO decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

6.  The preponderance of the evidence of record indicates 
that the veteran did not have a left shoulder dislocation 
related to service.

7.  In a decision dated June 1993, the RO denied the 
veteran's claim for a low back disorder.  The appellant did 
not appeal this determination.

8.  The evidence added to the record since the June 1993 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's low back 
claim.

9.  In a decision dated November 1978, the RO declined to 
reopen the veteran's claim of entitlement to service 
connection for pes planus.  The appellant did not appeal this 
determination.

10.  The evidence added to the record since the November 1978 
RO decision is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's pes 
planus claim.


CONCLUSION OF LAW

1.  The criteria for a rating of 10 percent, but no more, for 
the veteran's plantar warts, have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805, 7819 (2005).

2.  Arthritis of the left ankle was not incurred in or 
aggravated by active military service, nor may it be presumed 
to be incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Degenerative joint disease of the hips was not incurred 
in or aggravated by active military service, nor may it be 
presumed to be incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  The November 1978 decision of the RO, which denied 
service connection for a left shoulder dislocation, is final.  
38 U.S.C.A. § 7105 (West 2002).

5.  The evidence received since the November 1978 RO 
decision, which denied service connection for a left shoulder 
disability, is new and material and the claim for this 
benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005). 

6.  A left shoulder dislocation was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

7.  The June 1993 decision of the RO, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. § 
7105 (West 2002).

8.  The evidence received since the June 1993 RO decision, 
which denied service connection for a low back disorder, is 
not new and material and the claim for this benefit is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005). 

9.  The November 1978 decision of the RO, which denied 
service connection for pes planus, is final.  38 U.S.C.A. § 
7105 (West 2002).

10.  The evidence received since the November 1978 RO 
decision, which denied service connection for pes planus, is 
not new and material and the claim for this benefit is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
the claimed conditions and his service-connected plantar wart 
condition is more severe than the current rating indicates.  
The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Entitlement to an increased evaluation for plantar warts, 
currently evaluated as noncompensably disabling

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA 
regulations also require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected plantar wart disability is 
currently rated as 0 percent disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7819.  Diagnostic Code 7819 provides 
that benign skin neoplasms should either be evaluated based 
on disfigurement of the head, face, or neck under Diagnostic 
Code 7800; as scars under Diagnostic Codes 7801 to 7805; or 
based on impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2005).  

Under the criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: an area or areas exceeding 6 square 
inches (39 sq. cm.) warrant a 10 percent rating; area or 
areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating. 

Under the criteria for Diagnostic Code 7802, pertaining to 
scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars, superficial, unstable.  An unstable scar 
is described as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7803.

Diagnostic Code 7804 provides that scars which are 
superficial and painful on examination warrant a 10 percent 
evaluation.

The criteria for Diagnostic Code 7805, scars, other, provide 
that they will be rated based on limitation of function of 
affected part.

Taking into account all relevant evidence, the Board finds 
that the veteran's disability picture more nearly 
approximates the criteria for a 10 percent evaluation.  In 
this regard, the Board notes the report of the veteran's 
November 2003 foot examination, which indicated that the 
veteran had tenderness in the left plantar surface of the 
foot, proximally below the firth metatarsal where he had a 
callus.  The Board notes that this is an area where the 
veteran had previous removal of a plantar wart.  The veteran 
was noted at this time to not have any evidence of plantar 
warts, but he was noted to have a callus bilateral bunions, 
and peripheral neuropathy.  The examiner indicated that the 
veteran's callus bilateral bunions and peripheral neuropathy 
were the likely cause of his foot pain.  The Board further 
notes that, while several recent podiatry outpatient 
treatment records do not show treatment for plantar warts, a 
July 2004 treatment report did indicate that the veteran was 
complaining of foot pain near a plantar's wart.  Resolving 
all doubt in favor of the veteran therefore, the Board notes 
that it will find that the veteran's plantar warts, and 
residual calluses thereof, have resulted in some tenderness 
and pain in the veteran's foot, such that a 10 percent rating 
would be warranted as analogous to a finding of a superficial 
scar that was tender and painful on examination.  As to a 
higher evaluation however, the Board notes that this is the 
maximum rating available under Diagnostic Codes 7802, 7803 
and 7804.  As to a rating under Diagnostic Code 7801, there 
is no indication that the veteran's plantar warts are deep, 
or cause limited motion, or are in an area exceeding 12 
square inches, such that a higher evaluation would be 
warranted.  The Board has considered a rating under 
Diagnostic Code 7805; however, as the veteran's recent VA 
examination did not find any limitation of motion of the 
veteran's foot or toes due to his plantar warts, the Board 
does not find a rating under this code appropriate.  
Therefore, the Board finds that the veteran would be more 
properly rated as 10 percent disabled for his service 
connected plantar warts.

Whether new and material evidence has been submitted 
sufficient to reopen claims of entitlement to a left shoulder 
dislocation, a low back disorder, and bilateral pes planus.

The veteran's claims of entitlement to service connection for 
bilateral pes planus was initially denied in an August 1970 
rating action.  In a November 1978 decision, the RO denied a 
claim of service connection for left shoulder dislocation and 
declined to reopen the claim of service connection for 
bilateral pes planus.  The veteran's claim of entitlement to 
service connection for a low back disorder was previously 
denied in a June 1993 RO decision.  After appropriate notice, 
the veteran did not file a timely appeal of either of these 
decisions, and the decisions therefore became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since these rating decisions are final, the veteran's current 
claims of service connection for bilateral pes planus, a left 
shoulder dislocation, and a low back disorder may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The newly presented evidence need not be probative of all the 
elements required to award the claim.  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Taking into account all relevant evidence, the Board finds 
that no new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for bilateral pes planus.  In this regard, the 
Board notes that the RO declined to reopen the claim in 
November 1978.  Service connection had previously been denied 
in August 1970 because the evidence showed that the veteran 
had this disability upon entry into service, and no evidence 
of record had been submitted indicating that his pes planus 
disability had been aggravated in service or increased in 
severity beyond its normal progression; particularly in light 
of the fact that the veteran's separation examination was 
negative for any pes planus disability.  Evidence added to 
the record since is essentially cumulative and does not 
suggest that the veteran's pes planus was incurred in or 
aggravated by service.  A November 1993 VA examination report 
noted that the veteran had pes planus; however, the veteran's 
foot pain at that time was attributed to callus bilateral 
bunions, and peripheral neuropathy, and not the veteran's pes 
planus.  While the veteran has been seen several times 
recently for podiatry appointments, none of those records 
indicate that the veteran was having any current problems 
related to his pes planus.  As no evidence has been presented 
to indicate that the veteran's pes planus was aggravated in 
service, the Board finds that new and material evidence has 
not been submitted sufficient to reopen this claim, and the 
veteran's application to reopen his claim of entitlement to 
service connection for pes planus is denied.

Similarly, taking into account all relevant evidence, the 
Board finds that no new and material evidence has been 
submitted sufficient to reopen the veteran's claim for 
service connection for a low back disorder.  The veteran was 
previously denied service connection for this disability in 
June 1993 not because there was no evidence that the veteran 
had a low back disability, but because the evidence of record 
indicated that the veteran's low back disability was due to a 
work injury in May 1990, many years after service.  Evidence 
added to the record since is essentially cumulative and does 
not suggest that the veteran's low back disability is related 
to service.  Newly submitted evidence indicates no more than 
that the veteran does continue to have a low back disability, 
and continue to receive treatment for it.  The report of an 
October 1997 VA examination noted that the veteran had an 
injury to his back at L4-L5 and L5-S1 that was not related to 
service.  The report of November 2004 outpatient treatment 
noted that the veteran reported that he had pain in his back 
and low hip only for the past year.  As no evidence has been 
presented to indicate that the veteran's low back disability 
is related to service, the Board finds that new and material 
evidence has not been submitted sufficient to reopen this 
claim, and the veteran's application to reopen his claim of 
entitlement to service connection for a low back disability 
is denied.

However, the Board finds that new and material evidence has 
been submitted sufficient to reopen a claim of entitlement to 
service connection for a left shoulder dislocation.  In this 
regard, the Board notes that the veteran was previously 
denied service connection for this disability in November 
1978 because there was no evidence of record which indicated 
that the veteran incurred a left shoulder dislocation in 
service.  The Board finds material the letter from a private 
examiner dated February 2002, who indicates that, based on 
the veteran's reported history of his injury to his left 
shoulder in service, and his current findings related to his 
shoulder, that the veteran may have had a dislocation of his 
shoulder in service that resolved spontaneously.  As this 
evidence relates to the issue of whether the veteran incurred 
a left shoulder dislocation in service, the Board finds it 
new and material, and this claim is reopened.  Therefore the 
Board will address this issue on the merits below.

Entitlement to service connection for left shoulder 
dislocation, arthritis of the left ankle, degenerative joint 
disease of the hips.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  If a condition noted during service is not shown 
to be chronic then generally a showing of continuity of 
symptomatology after service is required for service 
connection.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2005).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for arthritis of the 
left ankle.  In this regard, the Board notes that the 
veteran's service medical records and post service medical 
records are completely negative for complaints of, or 
treatment for, any left ankle disability.  While the veteran 
indicated, in his July 2003 claim, that he was having trouble 
with his left ankle, there are no medical records in the 
veteran's claim file pertaining to any left ankle diagnosis.  
While the veteran received a VA examination for his feet in 
November 2003, and the veteran complained of pain in his feet 
at that time, there is no indication that he either reported 
any ankle pain at that time, or was found to have any ankle 
disability.  Incumbent on a grant of service connection is a 
finding that the veteran has the claimed disability.  
Therefore, as there is no evidence of record which indicates 
that the veteran, at any time, either before, during, or 
after service, has been diagnosed with any ankle disability, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for 
degenerative joint disease of the hips.  In this regard, the 
Board notes that the veteran's service medical records, to 
include his separation examination report dated April 1970, 
are negative for complaints of, or treatment for, any hip 
disability.  The first medical evidence showing the veteran 
reported hip problems are outpatient treatment records dated 
October and November 2004, which show the veteran reporting 
hip pain; specifically pain in the right hip for the past 
year.  The veteran was diagnosed with degenerative joint 
disease at that time.  No medical evidence has been presented 
to link the veteran's hip pain, which was first noted over 34 
years after the veteran's separation, to service.  As no 
evidence has been presented which shows a hip disability in 
service, as no evidence has been presented which indicates 
that the veteran was diagnosed with a hip disability any 
earlier than 34 years after service, and as no medical 
evidence has been presented linking the veteran's current hip 
disability to service, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for degenerative joint disease of the hips.

Finally, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a left 
shoulder dislocation.  In this regard, the Board finds that 
the preponderance of the evidence of record does not indicate 
that the veteran sustained a left shoulder dislocation in 
service.  The veteran's service medical records do indicate 
that he was initially diagnosed with a possible dislocation 
of the shoulder; however, a December 1966 service medical 
record clearly indicates that the veteran's left shoulder was 
never at any time seen to be dislocated.  Service medical 
records, to include a March 1968 consultation report, also 
clearly indicate that the veteran was diagnosed with an 
osteochondroma of the left humerus, which was operated on, 
and for which the veteran currently has a 30 percent service 
connected evaluation (with an additional 10 percent 
evaluation for a painful scar).  The Board recognizes the 
report of a private February 2002 progress note, which 
indicates that the veteran may have sustained a dislocation 
of the shoulder in service that may have relocated 
spontaneously; however the Board finds this opinion to be 
based on the veteran's reported history of his injury, which 
is not supported by the evidence of record.  Specifically, 
the veteran reported that he fell in service on his left arm 
and injured his left shoulder; however, the veteran's service 
medical records, particularly from December 1966 when the 
veteran first reported problems with his shoulder, indicate 
that the veteran reported no specific injury to his shoulder 
at that time.  The Board also finds more probative those 
records contemporaneous with the veteran's service, from 
doctors who examined the veteran at that time, which indicate 
that the veteran did not sustain a dislocation to his 
shoulder at that time, than records from 30 years following 
service, based on the veteran's reported history.  Therefore, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for a left 
shoulder dislocation.

As the preponderance of the evidence is against these claims 
of service connection, the benefit-of-the-doubt doctrine does 
not apply, and they must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the present case, required notice for the claims decided 
herein was completed by a letter dated in August and 
September 2003.  By these, and by the statement of the case, 
the veteran was informed of all four elements required by 
Pelegrini II.  The Board finds that any defect concerning the 
timing of the notice requirement was harmless error.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and ample time 
to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  

Service medical records, VA treatment records, and private 
treatment records have been obtained.  The veteran has also 
been provided with a VA examination in connection with the 
claim for increase for the plantar warts.  Etiological 
opinions have not been obtained regarding the claims of 
service connection decided in this decision.  However, the 
Board finds that the evidence, discussed herein, which 
indicates that the veteran does not have any ankle 
disability, and that the claims file does not contain 
competent evidence showing an association between the claimed 
left shoulder dislocation or hip disability and service, 
warrants the conclusion that a remand for an opinion is not 
necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 
3d 1339, 1341 (Fed. Cir. 2002).  As service and post-service 
medical records provide no basis to grant these claims, the 
Board finds no basis for a VA examination to be obtained.  VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

Though the Board is awarding a compensable evaluation for the 
veteran's plantar wart disability, the effective date will be 
from the date of the veteran's claim.  As to the denial of 
the appellant's other claims, no additional disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 (1993). 

ORDER

A 10 percent disability rating for plantar warts is granted.

Entitlement to service connection for arthritis of the left 
ankle is denied.

Entitlement to service connection for degenerative joint 
disease of the hips is denied.

New and material evidence having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a left shoulder dislocation is 
reopened; entitlement to service connection for a left 
shoulder dislocation is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a low back disorder remains denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for pes planus remains denied.


REMAND

As to the veteran's claim of entitlement to an increased 
evaluation for residual weakness of the left trapezius 
muscle, status post excision of an osteochondroma of the left 
humerus, the Board notes that the veteran has not received a 
VA examination for this disability since August 2002.  He has 
continued to disagree with the rating assigned and another VA 
examination is warranted.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all health care providers 
who have treated him for his service-
connected left shoulder disability since 
November 2004.  After obtaining any 
necessary releases, the RO should obtain 
all relevant records not already 
associated with the veteran's claims 
file.

2.  The veteran should then be provided 
with a VA examination to determine the 
severity of his service connected left 
shoulder disability.  All indicated tests 
and studies should be undertaken.  The 
claims file should be reviewed by the 
examiner, and the examiner should 
indicate in his report that the file has 
been reviewed.  The examiner is requested 
to obtain a detailed clinical history.  
The examiner is specifically requested to 
indicate what symptomatology pertaining 
to the veteran's left shoulder is related 
to his service connected excision of an 
osteochondroma of the left humerus, and 
what symptomatology pertaining to the 
veteran's left shoulder, if any, is due 
to non service connected disabilities.  
The examiner must provide specific 
reasons and bases for his opinions.

3.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


